Mitchell, J.
The answer of the defendant is verified by his attorney in the action, who swears that the defendant is not in the State, and that he acquires his knowledge from communications made to him by the agents and correspondence of the defendant, and from the correspondence of the defendant with his agent. The plaintiff insists that the defendant’s agents should make the affidavit, as probably knowing most about the matter. It is enough if the attorney derives his information from his client (2 Code R., 1, and see 7 How. R. R., 4, and 121). The agent could only swear on information, and the attorney does the same. The Code (§ 157) does not say that the affidavit, when made by an agent, shall be made only by the one who knows most about the matter.
The motion is denied, with $5 costs.